Title: From Richard Varick to Jonathan Trumbull, Jr., 21 August 1781
From: Varick, Richard
To: Trumbull, Jonathan, Jr.


                        
                            Dear Sir
                            Poughkeepsie Augt 21st 1781
                        
                        Agreeable to His Excellency’s Commands I have copied & added some Things to his
                            Instructions to Me, to be compleated together with my Appointment & returned to Me. I accepted on the 25th May, as
                            per my Letter & signed the 7th June.
                        The Terms the Genl proposed were to be on an equal footing with Yourself with Respect to pay &
                            subsistence Money. I wish this to specified, as also that the Pay to Myself & Writers should be in Specie or its
                            equivalent. Let it be mentioned in particular about the Writers as His Excellency’s promise, they now hold me in the Gap.
                        I only proposed forage for one Horse, but on Recollection & upon finding that a much greater
                            Proportion of my Time & personal Attention is necessary to the Execution of this Business with Propriety,
                            & being loth to Carry my own Portmanteau at any Time while attached to any Duty under His Excellency.
                        Added to this, that in Winter it will be impossible to ride out on Horseback—I wish You to interest Yourself
                            forage for another Horse, I engage not to draw it for more than one Horse unless I actually keep it. I wish a seperate
                            Order for this. As also for fire Wood for the Office, as the Cold Weather is fast approaching—The Room in which the
                            Office is kept ought to be paid for by the Public. my lodgings is an Affair of my own. I should not
                            stipulate for pay for a second Horse, were I assured of punctual Payment by the Public, but past Experience has taught me
                            a useful Lesson.
                        I wish further to be empowered to give one of the Writers 60 Dollars per
                            mo., as they draw no Rations  any Thing else, & I wish one, besides
                            his Ordinary Duty at Office Hours, in the Absence of  the other to Assist me in Examining the Papers, this will justly deserve
                            some Compensation.
                        My Deputies as well as your Humble Servt will want Cash in October at farthest to pay
                            Board & other incidental Expences. The Writers cannot nor will they be induced to act without
                            it. I wish Your private Information how this Matter will turn out.
                        I am hurried, I must therefore conclude with my Compliments & best Wishes to my friends with You. I
                            only regret that I cannot be an attendant with You, as all prospects of doing any profitable Law
                            Business now vanish, till the Enemy are reduced. With every Affectionate Wish I remain Your Assured Friend & Very
                            Hble Servt
                        
                            Richd Varick
                        
                    